Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ARGUMENTS
Examiner Overall Position
Applicant arguments and amendments filed (08/17/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, examiner submits reference Covely remains sufficient in view of new amendments.
Applicant Argument: New Presented Amendments fall outside of Covely Scope
Applicant submits newly submitted claim amendment “wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement” is outside Covely reference scope.  In response, examiner submits ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors. Environmental factor restrictions are checked one by one in order find each areas appropriate crops)
maintained.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Avey et al. (U.S. Publication 2014/0067745)
As to claim 23, Covely discloses an application-agent-specific application map, wherein the application map is a digital representation of a field on which crop plants are cultivated, 
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
(122, Fig. 4 & Abstract, [0046, 0068-0069] discloses the prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508);
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
 the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to optimize garden growth. 
Claims 13-19 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over
Covely (U.S. Publication 2014/0365083) in view of Thomas (U.S. Publication 2015/0067665) & Avey et al. (U.S. Publication 2014/0067745)
As to claim 13, Covely discloses a method for preparing an application map, comprising the following steps: (A) providing an application agent carrying a machine-readable identifier (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (B) reading of the machine-readable identifier into a computer system by a user (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (D) determining a partial-area-specific requirement for an application agent of a field on which crop plants are cultivated (124-126, Fig. 4 & [0047-0048] discloses outputting a nutrient prescription…wherein nutrient prescription is transmitted to a fertilizer company and a custom fertilization (application agent) is applied to the field), and (E) preparing an application-agent-specific application map based on the information on the application agent from the database and the partial-area-specific requirement (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508),
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
 the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (C) receiving information on the application agent from a database.
However, Thomas’s [0005, 0008] & Fig. 3 discloses (C) receiving information on the application agent from a database.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to optimize garden growth. 
As to claim 14, Covely discloses a method for cultivating crop plants in a field, comprising the following steps:(A) providing an application agent carrying a machine-readable identifier (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (B) reading of the machine-readable identifier into a computer system by a user (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (D) determining a partial-area-specific requirement for an application agent of the field on which the (124-126, Fig. 4 & [0047-0048] discloses outputting a nutrient prescription…wherein nutrient prescription is transmitted to a fertilizer company and a custom fertilization (application agent) is applied to the field), (E) preparing an application-agent-specific application map based on the information on the application agent from the database and the partial-area-specific requirement of the field on which the crop plants are cultivated (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508), 
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)

and (F) partial-area-specific application of the application agent according to the application- (126, Fig. 4 & [0048] discloses applying custom fertilization to field),
the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (C) receiving information on the application agent from a database.
However, Thomas’s [0005, 0008] & Fig. 3 discloses (C) receiving information on the application agent from a database.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to optimize garden growth. 
As to claim 15, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the application agent is a plant protection agent. ([0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.)
As to claim 16, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the machine-readable identifier is in the form of an optoelectronically readable barcode ([0033, 0053, 0055, 0079]), 2D code or matrix code.
As to claim 17, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the machine-readable identifier is an individual identifier. (100, Fig. 4 & [0038])
As to claim 18, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Thomas discloses wherein the information in step (C) is one or more types of information from the following list: - dosing information, - maximum usable concentration of the application agent, - minimum usable concentration of the application agent, - maximum usable amount of the application agent, - legal and/or official and/or quality assurance limitations on use and/or prohibitions of use for the application agent with respect to the location of application or the time of application and/or - interactions of the application agent with other application agents (Thomas’s [0005, 0008] & Fig. 3 discloses updating older application agent values)
As to claim 19, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Covely discloses wherein, with an individual identifier, only a single application-agent-specific application map can be prepared and/or output. (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508).
As to claim 25, Covely in view of Thomas & Avey discloses everything as disclosed in claim 13. In addition, Covely discloses wherein the application agent is a herbicide, fungicide, or pesticide. ([0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Shriver (U.S. Publication 2016/0239709) & Avey et al. (U.S. Publication 2014/0067745)
As to claim 21, Covely discloses a computer program product comprising a data carrier on which a computer program is stored, which can be read into the working memory of a computer and causes the computer system to carry out the following steps:(a) reading a machine-readable identifier of an application agent into the working memory of the computer system (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), (b) determining information on the application agent from a database and reading the information into the working memory of the computer system (114, Fig. 4 & [0044] discloses once the soil samples 12 reach the lab, a scanner 64 connected or associated with the soil laboratory server 50 is used to scan the unique identifier 16 of each container 14 as each soil sample is analyzed, which is represented at step 114), (d) preparing a partial-area-specific and application-agent-specific application map based on the information determined from the database on the application agent and based on the partial-area-specific requirement determined (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508), the application- agent-specific application map comprising indications of dosage of the application agent for partial areas of the field. (See [0068-0069] for varying dosages applied in field 10), and (e) outputting the prepared application map (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508),

wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
Covely is silent to (c) reading a zone map for a field in which crop plants are cultivated into the working memory of the computer system, wherein for individual partial areas of the field a requirement of the partial areas for treatment with an application agent is indicated in the zone map.
However, Shriver’s (S120, Fig. 4 & [0010, 0029, 0032-0033, 0036, 0042, 0046, 0051, 0055, 0059, 0083]) discloses (c) reading a zone map for a field in which crop plants are cultivated into the working memory of the computer system, wherein for individual partial areas of the field a requirement of the partial areas for treatment with an application agent is indicated in the zone map.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Pickett’s disclosure to include the above limitations in order to enhance output accuracy by comparison against a geographical baseline. 
Covely in view of Shriver is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Shriver’s disclosure to include the above limitations in order to optimize garden growth. 
Claims 22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Covely (U.S. Publication 2014/0365083) in view of Thomas (U.S. Publication 2015/0067665), Shriver (U.S. Publication 2016/0239709) & Avey et al. (U.S. Publication 2014/0067745)
As to claim 22, Covely discloses a system for preparing application-agent-specific application maps comprising I. an application agent carrying a machine-readable identifier, II. a reading unit for reading the machine-readable identifier into a computer system (100-102, Fig. 4 & [0038] discloses a plurality of containers 14 are delivered to a sample taker or customer. [0057] discloses the product identifier obtained from the unique machine readable identifier 510 will vary depending on whether it is associated with seed, fertilizer, insecticide, pesticide, or fungicide.), IV. a zone map for a field in which crop plants are cultivated, wherein for individual partial areas of the field a requirement of the partial areas for treatment with an application agent is indicated in the zone map (122, Fig. 4 & Abstract, [0046, 0068] discloses The prescription map generation application 552 is configured to use the crop product data properties 554 to develop tailored prescription maps 600 for the field 10.  The crop product database 518 includes various type of information specific to the crop product 508.  The crop product database 518 may be associated with the server 514 or the crop product database 518 may be a cloud based database that the lookup application 550 is configured to query to obtain the product data associated with the crop product 508)., indicates for individual partial areas how the application agent is to be applied, the application- agent-specific application map comprising indications of concentration and amount of the application agent to be applied to individual partial areas of the field. (See [0068-0069] for prescription map disclosing varying dosages (e.g. concentration and amount of prescription application) applied in field 10).
wherein the application-agent-specific application map is segmented into partial areas based on a plurality of parameters associated with the partial-area-specific requirement; ([0060-0061 & 0068-0070] & Fig. 12-13 discloses the crop restriction properties 565 cause the prescription map (Fig. 13) to determine a plurality of factors effecting the plurality of specific areas. For example, The environmental properties 566 cause the prescription map generation application 552 to generate a prescription map 600 that will not allow the farming equipment 504 to apply crop product 508 in a prohibited area (e.g.--near bodies of water, open ditches, and so forth). Examiner submits these are a plurality of areas based in view of a plurality of environmental factors.)
Covely is silent to III. a database in which information on the application agent is stored.
However, Thomas’s [0005, 0008] & Fig. 3 discloses III. a database in which information on the application agent is stored.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely’s disclosure to include the above limitations in order to maintain the most update data files [0012]. 
Covely in view of Thomas is silent to and V. a computer system with a working memory into which a computer program can be loaded, wherein the computer system is configured such that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that indicates for individual partial areas how the application agent is to be applied.
However, Shriver’s (S110-S190, Fig. 4 & [0010, 0029, 0032-0033, 0036, 0042, 0046, 0051, 0055, 0059, 0083 ]) discloses V. a computer system with a working memory into which a computer program can be loaded, wherein the computer system is configured such that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that, based on the zone map and the information on the application agent, it creates an application-agent-specific application map that indicates for individual partial areas how the application agent is to be applied.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas’s disclosure to include the above limitations in order to enhance output accuracy by comparison against a geographical baseline. 
Covely in view of Thomas & Shriver is silent to wherein the concentration and the amount of the application agent are based at least partially on weather information.
However, Avey discloses wherein the concentration and the amount of the application agent (603, Fig. 6 & [0058 and all relevant paragraphs]) are based at least partially on weather information (404, Fig. 4 & [0055 and all relevant paragraphs].
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Covely in view of Thomas & Shriver’s disclosure to include the above limitations in order to optimize garden growth. 
As to claim 24, Covely in view of Thomas, Shriver & Avey discloses everything as disclosed in claim 22. In addition, Covely discloses for efficiently using one or a plurality of application agents in the cultivation of crop plants. (See 126, Fig. 4 custom fertilization) 
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661